DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The prior Office Action is withdrawn/vacated.  

Claims Status
	Claims 1-12 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 5-6, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. (US 2013/0328572).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 rejected under 35 U.S.C. 103 as being unpatentable over Taub et al. (US 3) (cited in the IDS) in view of Wang et al. (US 2013/0328572).
Regarding claim 1, Taub et al. disclose a portable device (Fig. 1, #1120 which is conceptualized as 1501 in Fig. 3) for processing continuous monitoring data indicative of an analyte in a bodily fluid (1120 may process the data it receives for display as shown in Fig. 1), comprising:
a data interface configured to receive a stream of continuous monitoring data from a body-worn sensor, the continuous monitoring data being indicative of an analyte in a bodily fluid (the arrows in Figure 1 leading from 1110 and 1160 indicate data transmission to 1120; note the graph in Fig. 1 that is displayed shows continuous glucose data or Fig. 3, #1423 is a wireless comm unit for bidirectional communications); 
a storage device configured to store at least part of the continuous monitoring data ([0154] – “These devices may be functionalized to store data as a data logger” – this is in reference to 1120); and 
a control configured to process the continuous monitoring data, the control being in communication with the data interface and the storage device (in [0211], sensor signal data is transmitted to 1423 on 1501 for evaluation, [0213] – 1501 processes the signals to determine analyte concentration; it is inherent that data is received and stored on 1501 from which a processor or control accesses to process), the control switching between first and second modes of operation during a sensor session of the body-worn sensor (per [0481]-[0482] – a physician may manually turn on a masked mode where glucose data is not shown to the patient);
wherein, in the first mode of operation, the control is configured to provide video data indicative of the continuous monitoring data for outputting by a display; and wherein in the second mode of operation the control is configured to store the continuous monitoring data in the storage device and to block the continuous monitoring data from being displayed on the display (See [0262] which describes masked mode operation – when activated – “enables the user to take readings of a paired sensor, but does not display the resulting readings to the user”; 
Taub however do not disclose that the control is preprogrammed to switch between the first and second modes of operation according to a predefined operation during a sensor session of the body-worn sensor, the predefined operating condition being selected from the following group: a date, a time, a switching frequency, a period of time, and/or a glucose threshold for hypoglycemia or hyperglycemia (the Office interpreted the limitation switching as being from either first to second or second to first modes).  Taub et al. do disclose in the reference that the system includes embodiments that use continuous glucose monitoring sensors that are inserted subcutaneously under the skin (Fig. 1 and [0212]-[0213]).  Taub et al. disclose that the system requires calibration periodically and will display an icon on the screen indicating as much ([0159]).  Wang et al. teach a subcutaneous continuous glucose sensing system (see Fig. 1, [0002], and [0004]).  Wang et al. teach that the sensor system requires a start-up to calibrate the sensor prior to use and that during such start-up sequence, the system is programmed to blind all glucose sensor values for a period of time because such values are unreliable (see [0210], thus after the time is up, the system switches to a mode that displays the values).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Taub to include a pre-programmed switch after a period of time between modes as taught by Wang et al. for preventing the user from the seeing the data because it can prevent a user from using unreliable data which could lead to inappropriate treatment.  There would have been a reasonable expectation of success given that such switching via programming would be within the ordinary skills of someone in the art.  Note, in this case the “first” and “second” modes were interpreted as just names for the two modes rather than a temporal requirement.
Regarding claim 9, Taub et al. disclose a medical monitoring system (Fig. 1, #1100), comprising:
a sensor configured to be worn on a body (Fig. 1, #1101).  The remainder of the claim is the portable device of claim 1 and is rejected using the same argument above. 
Claim 11 is the method performed by the device of claim 1 and is rejected using the above argument for claim 1.
Claim 12 is a computer program stored on a storage medium for performing the method of claim 11.   Because Taub et al. is a computerized system/device, it is also rejected using the same argument for claim 1. 
Regarding claim 2, Taub et al. disclose the portable device further comprising a user interface configured to receive a user input defining the predefined operation condition (this could simply be interpreted as defining for example, hyper or hypoglycemia threshold, [0166] for example says that clinically significant thresholds for either can be programmed into the device).
Regarding claim 3, Taub et al. disclose wherein the control is configured to switch more than once between the first and second modes of operation during the sensor session (the button in Fig. 28 for switching between masked and un-masked mode can be toggled as many times during an operating condition as desired; again note the parent claim and this claim was not interpreted as necessarily being automated).  
Regarding claim 4, Taub et al. disclose wherein the control is configured to switch between the first and second modes of operation while the stream of continuous monitoring data is received (same argument for claim 3, toggle can be activated per user’s desire).    
Regarding claim 5
Regarding claim 6, Taub et al. disclose the portable device further comprising the display (Fig. 1 shows 1120 with a display).
Regarding claim 7, Taub et al. disclose wherein the control is configured to output a warning signal during at least one of the first and second modes of operation (reminders can be set in masked mode for the user as shown in Fig. 28; also [0160] discusses the output of alarms, such alarms can occur at least during unmasked mode).  
Regarding claim 8, Taub et al. disclose wherein the control is configured in the second mode of operation to display further video data on the display, said further video data being different from the video data indicative of the continuous monitoring data (Fig. 12H for example shows masked mode on, a different video is displayed that is different from the data indicative of the continuous monitoring data – in this case a display that data is recorded; Fig. 21G is another example).  
Regarding claim 10, Taub et al. disclose wherein the sensor has a sensor data interface and wherein the sensor data interface and the data interface of the portable device are connectable via a data transmission connection for at least unidirectional exchange of data (see Fig. 3 where sensor control unit that is part of remote sensor 1605 can transmit and receive from the portable device 1501’s data interface 1423).


Conclusion
Claims 1-12 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791 

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791